—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Collins, J.), dated August 12, 1997, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment, as the record contains no evidence that the defendant either created or had notice, actual or constructive, of the allegedly dangerous condition which caused the injured plaintiffs injuries (see, Goldman v Waldbaum, Inc., 248 AD2d 436; Bradish v Tank Tech Corp., 216 AD2d 505; Gaeta v City of New York, 213 AD2d 509; Pirillo v Longwood Assocs., 179 AD2d 744). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.